Martin, J.
delivered the opinion of the court. The plaintiff offered several original records from the office of a notary public, which were refused to be received in evidence, because they ought to have remained with the notary, and copies ought to have been produced.
*614East’n. District.
Feb. 1817.
Livingston for the plaintiff, Duncan for the defendants.
The plaintiff excepted to the opinion of the court: and judgment having been rendered against him, he appealed.
We are of opinion, on this bill of exceptions, that the court erred in rejecting these papers. Originals are better than, or at least as good evidence as, copies. It is not denied that these are true originals and there is not a suggestion of any erasure, or diminution of any part of them.
It is therefore, ordered, adjudged and decreed, that the judgment of the district court be annulled, avoided and reversed, and that the cause be remanded with directions to the judge not to insist on copies, but to receive the original papers offered in evidence, unless some other proper objection be made thereto, and it is ordered that the appellee pay the cost of this appeal.